Affirming.
W.J. Miller was a regularly licensed, practicing attorney at law, residing at Princeton, Caldwell county, Ky. The commonwealth's attorney of the Fourth judicial district of Kentucky, in which Caldwell county is situated, filed, in open court, a statement, supported by affidavits, accusing W.J. Miller of fellatio, and entered a motion in the Caldwell circuit court, requesting the issuance of a rule against him, requiring that he show cause why he should not be disbarred, and his name stricken from the roster of attorneys. The rule was served and returned; Miller filed response, a jury was waived, evidence was heard by a special judge, and a judgment entered striking his name from the roll of attorneys and forever disbarring him. He appeals.
It is Miller's contention that incompetent evidence was admitted, and that the evidence is insufficient to support the judgment.
It was the duty of the court to determine the competency as well as the weight of the evidence. It is a presumption that his judgment was predicated only upon competent evidence, unless the contrary affirmatively appears.
We have no inclination to detail the evidence. We prefer to enfold the panorama presented by the evidence so that it may not again be observed.
Considering as eliminated the portion of the evidence that Miller insists should not have been admitted, and giving no weight to the judgment of the trial court, we have reviewed the evidence for ourselves, and, from a cautious, diligent, earnest, close scrutiny and consideration *Page 480 
of the admittedly competent evidence, it is our mature conclusion that the evidence amply authorizes and supports the judgment. Therefore it is affirmed.
Whole court sitting.